Citation Nr: 1514496	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	David Owens, Agent


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from November 1982 to November 1985 from January 2005 to May 2006, including service in the Persian Gulf from May 17, 2005, to April 29, 2006.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A November 2012 statement from his representative indicates that, although his participation was previously discontinued in November 2010, the Veteran is making efforts to complete the VA Vocational Rehabilitation Program.  These records are particularly relevant to the assessment to the nature, extent, and severity of the Veteran's disorder, but his Vocational Rehabilitation folder has not been associated with the claims folder.  Additionally, the Veteran receives regular VA psychiatric treatment; however, the record does not reflect adequate attempts to obtain outstanding VA treatment records dated since December 2012.  On remand, efforts to obtain the Veteran's Vocational Rehabilitation folder and updated VA psychiatric treatment records must be undertaken.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

Given the number of likely relevant outstanding records, the April 2012 VA examination does not currently provide an adequate basis to make a fully informed evaluation of the Veteran's psychiatric disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The Veteran must be provided another appropriate examination on remand.  

The Veteran seeks a TDIU rating but the adjudication of this issue may be impacted by the adjudication of the PTSD claim.  Accordingly, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together, rending a decision by the Board on the Veteran's TDIU claim premature at this point.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the Veteran's complete Vocational Rehabilitation Folder.  Any negative response must be in writing and associated with the claims folder.  

2.  Obtain all outstanding VA psychiatric treatment and/or hospitalization records, dated from December 2012 to the present.  Any negative response(s) must be in writing and associated with the claims folder.

3.  After the above development has been competed, schedule the Veteran for an appropriate VA psychiatric examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide the full history of the condition, including the Veteran's account of symptomatology.  The examiner must report all pertinent findings and provide a current GAF score.  All necessary tests must be performed.

Thereafter, the examiner should state indicate whether it is at least as likely as not that, without taking into account his age, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his PTSD. 

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; relevant SSA records; and the April 2012 VA examination report; etc.) and set forth a complete rationale for all findings and conclusions.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

4.  Then, readjudicate the present matters on appeal, including the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




